DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:   there is one extra “:” in the expression “further configured to::”.  Appropriate correction is required.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-5, 12-16, 18-19 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over HAN Jaemin et al IDS Reference, WO 2017039735 A1, hereinafter Han.
Regarding claims 1, 15, 27 and 29, Han teaches, a method for wireless communication by a relay node (Han: Figs. 2-4, the relay node corresponds to the relay UE of any of figs. 2 and 4), comprising:
receiving, from a source node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node (Han: figs. 2-4 as well as [0043]-[0065]; Han teaches or suggests, the indication for directly forwarding one or more TBs to one or more destination nodes corresponds to setting any of the reserved, R, fields to a bit value equal to 1 in the new variable-size MAC subheader of fig. 3 prefixed to the legacy DL MAC PDU once the source node, i.e., the eNB of any of figs. 2 and 4, decides to send the DL MAC PDU by forwarding it to the remote UE through only the transmission of the DL legacy transport channel, DL-SCH, associated with the PHY layer as well as the HARQ component 264B2 and the MAC-Relay 250B of fig. 2 as described in [0050], wherein the HARO component 264B2 and the MAC-Relay 250B of fig. 2 correspond to the HARQ portion of the MAC layer in the protocol stack 240B of the relay UE) ; 
receiving, from the source node, control information for one or more data channels configuring: one downlink (DL) grant and two or more sidelink (SL) grants; or two or more DL grants and one SL grant (Han: fig. 4 as well as [0065]-[0068] and [0094]; Han teaches, the control information corresponds to the DL resource allocation, i.e., the DL grant, associated with the transmission of the DL MAC PDU over the Uu interface, i.e., over the link between the BS or source node and the relay UE, as well as the resource allocation for the PC5 interface, i.e., the sidelink, SL, grant, wherein the number of resource allocations corresponds to the number of PC5 interfaces, which is equal to two or more PC5 interfaces or SLs when the same relay UE forwards DL MAC PDUs from the BS or source node to many remote UEs, i.e., destination nodes, as disclosed in [0094]),
decoding one or more TBs based, at least in part, on the control
information (Han: [0067] and [0094]; Han teaches or suggests, the step of decoding the TBs based on the control information corresponds to receiving the DL MAC PDUs, i.e., TBs, from the BS or source node according to the DL resource allocation for the Uu interface and to forwarding the DL MAC PDU to the remote UEs or destination nodes after decoding the new MAC subheders 300 added
by the BS or source node to each DL MAC PDU), and 
directly forwarding the one or more TBs to the one or more destination nodes based, at least in part, on the indication and the control information (Han: step 490 of fig. 4 as well as [0065]-[0068]).
With respect to claim 1, claim recites the identical features of claim 27 for an apparatus for wireless communication by a relay node. Therefore, it is subjected to the same rejection. Han further teaches, comprising: a memory and at least one processor coupled to the memory (Han: Fig. 9, Memory and Processor).
With respect to claim 15, claim recites the identical features of claim 27 for an apparatus for wireless communication by a source node. Therefore, it is subjected to the same rejection. Han further teaches, comprising: a memory and at least one processor coupled to the memory (Han: Fig. 9, Memory and Processor).
With respect to claim 29, claim recites the identical features of claim 27 for a method for wireless communication by a source node. Therefore, it is subjected to the same rejection.
Regarding claims 2, 16, 28 and 30, Han teaches the method/apparatus, as outlined in the rejection of claims 1, 15, 27 and 29.
Han further teaches, wherein the indication comprises a 1-bit indication in a SL grant or a SL grant portion of a joint DL/SL grant (Han: figs. 2-4 as well as [0051 ]-[0055] as well as [0065]-[0068] suggests, the feature of using a 1-bit indication in a SL grant or a SL grant portion of a joint DL/SL grant in order to signal to a rely node the direct forwarding of one or more TBs to one or more destination nodes; the indication for directly forwarding one or more TBs to one or more destination nodes corresponds to setting the 1-bit reserved, R, field of the new variable-size MAC subheader of fig. 3 that forms part of the SL grant scheduling the transmission of the DL MAC POU over the PC5 interface or SL and that is prefixed to the legacy DL MAC PDU once the source node, i.e., the eNB of any of figs. 2 and 4, decides to forward the DL MAC PDU to the remote UE or destination node via the relay UE).
Regarding claims 4 and 18, Han teaches the apparatus, as outlined in the rejection of claims 1 and 15.
Han further teaches, wherein the control information comprises one or more identifications (IDs) indicating the one or more destination nodes to which the one or more TBs should be directly forwarded to (Han: fig. 3 as well as [0051]-[0056] and [0065]-[0068], teaches the ID of the destination nodes corresponds to the Layer-2 ID of the remote UE, i.e., destination node, incorporated into the FIX(V) field of the new variable-size MAC subheader of fig. 3 that is prefixed to the legacy DL MAC PDU once the eNB, i.e., the source node, decides to forward the DL MAC PDU to the remote UE or destination node via the relay UE).
Regarding claims 5 and 19, Han teaches the apparatus, as outlined in the rejection of claims 4 and 18.
Han further teaches, wherein the memory and the at least one processor are further configured to: when the control information for the one or more data channels configures one DL grant and two or more SL grants, receive a single TB in accordance with the DL grant, wherein the TB comprises two or more concatenated MAC sub-protocol data units (MAC sub-PDUs) corresponding to two or more IP packets (Han: figs. 3, 4 and 6A-6C as well as [0065]-[0068] and [0090]-[0094], teaches the feature of receiving a TB comprising two or more MAC sub-PDUs when the control information received by the rely node configures one DL grant and two or more SL grants. When there are two or more remote UEs or destination nodes associated with a same rely UE according to
two or more SL grants, the DL user data, i.e., TB, received by the relay node
from the BS or source node comprises the combination of MAC PD Us, i.e., MAC sub-PDUs, for different remote UEs or destination nodes associated with the same relay UE or node. In D1 each of said MAC PDUs comprises three MAC SDUs C1, U2 and U3 as well as three MAC subheaders U1-U3. Moreover, the MAC POU associated with each remote UE or each SL between the relay UE and each remote UE is distinguished by its corresponding new variable-size MAC subheader of fig. 3 and denoted as G in fig. 6C).
Regarding claims 12 and 24, Han teaches the apparatus, as outlined in the rejection of claims 4 and 18.
Han further suggests, wherein the memory and the at least one processor are further configured to: transmit, to the source node, one or more channel quality indicator (CQI) indices; and receive one or more grants for the one or more TBs based, at least in part, on the one or more CQI indices (Han: fig. 4 as well as [0060]-[0068], teaches, the features of the relay node receiving one or more DL grants as well as SL grants for one or more TBs based on the source node receiving a DL CQI for a link between the relay node and the source node as well as a SL CQI for the link between the relay node and a destination node, respectively. In Han, the DL and SL CQI corresponds to measurements received by the BS, i.e., the source node, prior to step 460B of fig. 4 and related the signal quality in the link between the BS and the relay node as well as the link between the remote UE, i.e., the destination node, and the relay UE, respectively. In 3GPP, it is well known measurement reports CQI).
Regarding claims 13 and 25, Han teaches the apparatus, as outlined in the rejection of claims 12 and 24.
Han further suggests, wherein: a CQI index of the one or more CQI indices comprises a SL CQI for a link between the relay node and a destination node of the one or more destination nodes; and a grant of the one or more grants for the one or more TBs includes a SL grant based, at least in part, on the CQI index (Han: fig. 4 as well as [0060]-[0068], In Han, the DL and SL CQI corresponds to measurements received by the BS, i.e., the source node, prior to step 460B of fig. 4 and related the signal quality in the link between the BS and the relay node as well as the link between the remote UE, i.e., the destination node, and the relay UE, respectively. In 3GPP, it is well known measurement reports CQI comprising CQI index).
Regarding claims 14 and 26, Han teaches the apparatus, as outlined in the rejection of claims 12 and 24.
Han further suggests, wherein: a CQI index of the one or more CQI indices comprises a DL CQI for a link between the relay node and the source node; and a grant of the one or more grants for the one or more TBs includes a DL grant based, at least in part, on the CQI index (Han: fig. 4 as well as [0060]-[0068], In Han, the DL and SL CQI corresponds to measurements received by the BS, i.e., the source node, prior to step 460B of fig. 4 and related the signal quality in the link between the BS and the relay node as well as the link between the remote UE, i.e., the destination node, and the relay UE, respectively. In 3GPP, it is well known measurement reports CQI comprising CQI index).

Claims 3, 6-8, 10, 17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Burbidge Richard et al IDS Reference, US 20200288511 A1, hereinafter Richard.
Regarding claims 3 and 17, Han teaches the apparatus, as outlined in the rejection of claims 1 and 15.
Han does not expressly teach, wherein the indication is received via radio resource control (RRC) signaling.
However, in the same field of endeavor, Richard teaches, wherein the indication is received via radio resource control (RRC) signaling (Richard: steps 4-6 of fig. 12 as well as [0141], teaches the use of RRC signaling in order to indicate to both the relay UE, i.e., the relay node, and the remote UE, i.e., the destination node, the direct forwarding of the data to the remote UE via the relay UE as shown in fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s apparatus to include that the indication is received via radio resource control (RRC) signaling.
This would have been obvious because it would motivate one of ordinary skill in the art provide a method for facilitating relaying in a wireless communication system in order to developing wireless systems capable of delivering large amounts of data at high speed (Richard: [2]-[3]).
Regarding claims 6 and 20, Han teaches the apparatus, as outlined in the rejection of claims 5 and 19.
While implicitly teaching the control information further configures one or more length fields of the one or more MAC sub-PDUs (Han: figs. 3, 4 and 6A-C as well as [0065]-[0068] and [0090]-[0094], further discloses the feature of directly forwarding a TB multiplexing legacy MAC PDUs, i.e., MAC sub-PDUs, for different remote UEs or destination nodes associated with the same relay UE or node, wherein the control information of each legacy MAC PDU corresponds to the legacy MAC subheader and a new variable size MAC subheader), 
Han does not expressly teach, wherein the control information further configures one or more length fields of the one or more MAC sub-PDUs.
However, in the same field of endeavor, Richard teaches, wherein the control information further configures one or more length fields of the one or more MAC sub-PDUs (Richard: fig. 7, L field as well as [0091], [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s apparatus to include that the control information further configures one or more length fields of the one or more MAC sub-PDUs.
This would have been obvious because it would motivate one of ordinary skill in the art provide a method for facilitating relaying in a wireless communication system in order to developing wireless systems capable of delivering large amounts of data at high speed (Richard: [2]-[3]).
Regarding claim 7, Han, in view of Richard, teaches the apparatus, as outlined in the rejection of claim 6.
Richard further teaches, wherein the memory and the at least one processor are further configured to: split the TB into the two or more MAC sub-PDUs based, at least in part, on the one or more length fields of the one or more MAC sub-PDUs, and directly forward the two or more MAC sub-PDUs to at least two or more destination nodes based, at least in part, on the indication, two or more IDs corresponding to two or more destination nodes, and two or more SL grants corresponding to two or more destination nodes (Features of claim 7 deal with directly forwarding two or more MAC sub-PDUs to two or more destination nodes based on the IDs of the two or more destination nodes and the two or more SL grants associated with the two or more destination nodes, wherein each MAC sub-PDU is the result of splitting the TB received by the relay node based on the length fields associated with the one or more MAC sub-PDUs. 
Richard: figs. 7 and 9 as well as [0061], [0091] and [0101], teaches the forwarding of two MAC sub-PDUs, i.e., the DRB(GBR) UE1 and the DRB(GBR) UE2 of fig. 9, to the destination or remote UEs 1-2, wherein each MAC sub-PDU is the result of separating the TB, i.e., the DRB(GRB) UE, of fig. 9, received by the relay UE from the eNB or source node based on control information such as the length L fields of the MAC subheaders shown in fig. 7 and associated with the MAC sub-PDUs
included in said TB).
Regarding claims 8 and 21, Han teaches the apparatus, as outlined in the rejection of claims 4 and 18.
Han does not expressly teach, wherein the memory and the at least one processor are further configured to: when the control information for the one or more data channels configures two or more DL grants and one SL grant, receive one or more TBs in accordance with one or more of the DL grants, wherein each TB of the one or more received TBs comprises one MAC sub-protocol data unit (MAC sub-PDU) corresponding to a single IP packet.
However, in the same field of endeavor, Richard suggests, wherein the memory and the at least one processor are further configured to: when the control information for the one or more data channels configures two or more DL grants and one SL grant, receive one or more TBs in accordance with one or more of the DL grants, wherein each TB of the one or more received TBs comprises one MAC sub-protocol data unit (MAC sub-PDU) corresponding to a single IP packet (Richard: fig. 9 as well as [0101], teaches in the specific setting of fig. 9 two TBs, i.e., DRB(GRB) UE and DRB(non-GRB) relay UE, are sent from the BS to the relay UE, which implicitly discloses the use of two DL grants for the transmission of the two TBs over the Uu or DL interface existing between the BS and the relay UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s apparatus to include that when the control information for the one or more data channels configures two or more DL grants and one SL grant, receive one or more TBs in accordance with one or more of the DL grants, wherein each TB of the one or more received TBs comprises one MAC sub-protocol data unit (MAC sub-PDU) corresponding to a single IP packet.
This would have been obvious because it would motivate one of ordinary skill in the art provide a method for facilitating relaying in a wireless communication system in order to developing wireless systems capable of delivering large amounts of data at high speed (Richard: [2]-[3]).
Regarding claims 10 and 23, Han, in view of Richard, teaches the apparatus, as outlined in the rejection of claims 8 and 21.
Richard further teaches, wherein the configured SL grant comprises: one or more SL grants, each corresponding to a separate TB transmitted by the source node; one or more combinations of SL grants, wherein each SL grant corresponds to a separate TB transmitted by the source node; or one or more SL grants corresponding to one or more TBs received by the relay node, the one or more TBs received by the relay node being less than or equal to a number of TBs transmitted by the source node (Richard: fig. 9 as well as [0101], teaches various combinations of MAC-PDU data transfer of TB over DL grants and SL grants).

Allowable Subject Matter
Claims 9, 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen, U.S. Publication No. 20090097433 - RELAY METHOD OF WIRELESS ACCESS SYSTEMS AND BASE STATION, RELAY DEVICE AND REPLAY SYSTEM THEREOF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472